  Case 1:21-cv-00005-MN Document 38 Filed 08/26/21 Page 1 of 2 PageID #: 454




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,

                 Plaintiff,

          v.                                                C.A. No. 21-cv-5-MN

  MCAFEE CORP.,                                             JURY TRIAL DEMANDED

                 Defendant.


                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on August 26, 2021, DEFENDANT MCAFEE CORP.’S

OBJECTIONS AND RESPONSES TO PLAINTIFF KAJEET, INC.’S FIRST SET OF

REQUESTS FOR PRODUCTION FOR DOCUMENTS AND THINGS (NOS. 1-48) AND

DEFENDANT MCAFEE CORP.’S OBJECTIONS AND RESPONSES TO PLAINTIFF

KAJEET, INC.’S FIRST SET OF INTERROGATORIES (NOS. 1-8) were served on the

attorneys of record, at the following addresses via electronic mail:



 Brian E. Farnan (Del. Bar No. 4089)
 FARNAN LLP                                        Jonathan T. Suder
 919 N. Market Street, 12th Floor                  Michael T. Cooke
 Wilmington, DE 19801                              Corby R. Vowell
 bfarnan@farnanlaw.com                             Richard A. Wojcio
 Attorneys for Plaintiff                           FRIEDMAN, SUDER & COOKE
                                                   604 East 4th Street, Suite 200
                                                   Fort Worth, TX 76102
                                                   jts@fsclaw.com; mtc@fsclaw.com;
                                                   vowell@fsclaw.com; wojcio@fsclaw.com
 Case 1:21-cv-00005-MN Document 38 Filed 08/26/21 Page 2 of 2 PageID #: 455




Dated: August 26, 2021

                                   By: /s/ Susan E. Morrison
                                       Susan E. Morrison (#4690)
                                       FISH & RICHARDSON P.C.
                                       222 Delaware Avenue, 17th Floor
                                       P.O. Box 1114
                                       Wilmington, DE 19899
                                       Tel: (302) 652-5070
                                       morrison@fr.com

                                         Aamir Kazi
                                         Fish & Richardson P.C.
                                         1180 Peachtree Street NE, 21st Floor
                                         Atlanta, GA 30309
                                         Tele: 404-724-2811
                                         kazi@fr.com

                                   ATTORNEYS FOR DEFENDANT
                                   MCAFEE CORP.




                                     2
